DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-11 are pending and have been examined, where claims 1-4 and 7-10 is/are rejected, claim 5 and 11 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-11 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “comparing the parameter for the individual with a statistically significant parameter for the plurality of other individuals; and adjusting the parameter for the individual in accordance with the difference between the parameter for the individual and the statistically significant parameter for the plurality of other individuals” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of 
image tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/GB2018/051696, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Higaki (US 20040101162) in view of Kim (US 20080187173).

Regarding claim 1, Higaki discloses method of adjusting a parameter, the parameter being used to derive a physiological characteristic of an individual from an image of the user, the method comprising the steps of:

obtaining a corresponding parameter for a plurality of other individuals within a cohort of the individual (see figure 5A below, other people within the field of view which has lower amplitudes);

    PNG
    media_image1.png
    363
    905
    media_image1.png
    Greyscale
.
Higaki is silent in disclosing comparing the parameter for the individual with a statistically significant parameter for the plurality of other individuals; and adjusting the parameter for the individual in accordance with the difference between the parameter for the individual and the statistically significant parameter for the plurality of other individuals. However, Higaki teaches a distance for which the total number of pixels with movement difference is the greatest is then set as the object distance of a moving object to be detected, see paragraph 197, which suggests a comparison step between two objects. 
Kim discloses comparing the parameter for the individual with a statistically significant parameter for the plurality of other individuals (see paragraph 66, calculates first similarity between histograms of the target model and the first target candidate, the target model and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include comparing location of two objects in the image because avoid collision of the objects for preventing an accident. 

Regarding claim 4, Higaki discloses the method according to claim 1 wherein in the event that the difference between the parameter for the individual and the statistically significant parameter for the plurality of other individuals is below a threshold, ignoring the adjustment to the parameter for the individual (see paragraph 215, saturation and pixels, with which the hue, lightness, and saturation fall within ranges of threshold values that have been set in advance as skin tone ranges, are extracted as skin tone regions). 

Regarding claim 6 see paragraph 256 of Higaki. 

Regarding claim 7 see the rationale and rejection for claim 1.

.

3.	Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Higaki (US 20040101162) in view of Kim (US 20080187173) and Taguchi (US 20120020518).

Regarding claims 2 and 3, Higaki and Kim discloses all the limitations of claim 1 but is silent in disclosing the method according to claim 1, wherein the statistically significant parameter 
is an average value, wherein the average value is a mean or median value. Taguchi discloses the method according to claim 1, wherein the statistically significant parameter is an average value, wherein the average value is a mean or median value (see figure see paragraph 331, degree of match, the average of the distance between the two straight lines during the overlapping time period).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include calculating the average because to determine whether one person overlaps another person during tracking. 

Regarding claims 8-9 see the rationale and rejections for claims 2-3.

[4]	Claim Objections
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“a method according to claim 1 comprising: receiving a calibration physiological characteristic of the individual; obtaining a test physiological characteristic using the adjusted parameter for the individual; and comparing the calibration physiological characteristic with the test physiological characteristic; and in the event of the comparison being less than a threshold,  storing the adjusted parameter” in combination with the rest of the limitations of claim 1.

Poh (US 20110251493) discloses localizing of a region of interest from frames of the video and extraction of input signals from the region of interest, where the input signals are blind source separated to recover separated source signals, one or more of the separated source signals is selected and the one or more selected source signals is processed to provide a measurement of the physiological parameters. Poh reads on receiving a calibration physiological characteristic of the individual; obtaining a test physiological characteristic using the adjusted parameter for the individual, but is silent in disclosing comparing the calibration physiological characteristic with the test physiological characteristic; and in the event of the comparison being less than a threshold,  storing the adjusted parameter.

Regarding claim 11 see the rationale for claim 5.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 12/30/21